UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4430



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ZEESHAN ASLAM, a/k/a Shawn,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cr-00273-JFM)


Submitted:   September 28, 2007             Decided:   October 25, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Little, STARK & LITTLE, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Harry M.
Gruber, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zeeshan Aslam appeals from the judgment imposed after he

pled guilty, pursuant to a written plea agreement, to smuggling

goods, in violation of 18 U.S.C. § 545 (2000).           His plea agreement

included a waiver of the right to appeal his sentence.                       The

Government filed a motion to dismiss the appeal based on the

appellate waiver.      The court granted the motion in part and denied

it   in   part   to   permit   the   appeal   based   only   upon   claims    of

ineffective assistance of counsel.

            Claims of ineffective assistance of counsel are generally

not cognizable on direct appeal.          See United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).            Rather, to allow for adequate

development of the record, a defendant must bring his claim in a 28

U.S.C. § 2255 (2000) motion.         See id.; United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).        An exception exists when the record

conclusively establishes ineffective assistance.             United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); King, 119 F.3d at

295.

            Aslam argues that counsel was ineffective related to the

stipulation to the amount of loss at sentencing.             The $759,161.16

that was stipulated to by all parties was contained in the plea

agreement in the forfeiture provision.            The plea agreement also

contained a guideline stipulation that the value of the items

exceeded $400,000, but was less than $1,000,000. Aslam now objects


                                     - 2 -
to the calculation of the value of the items seized.                  He states

that trial counsel was inadequate because he did not independently

investigate the financial records of the corporation as Aslam

advised.      He states on appeal that he also furnished financial

records and calculation amounts to the district court, but none are

found in the record.      The record is also devoid of any comment by

Aslam at the Fed. R. Crim. P. 11 hearing that he did not agree to

the stipulated amount.

              Aslam next argues that his financial records demonstrated

that he had a negative net worth and therefore his counsel should

not have permitted him to be subject to joint and several liability

for the entire forfeiture amount contained in the plea agreement.

Aslam contends that, because he had to rely upon his co-defendant

father’s satisfaction of the obligation, and that obligation was

not satisfied by the first deadline, he was prejudiced by being

held jointly and severally liable.           He contends that his counsel

should not have permitted him to enter into the plea agreement

based    on   these   conditions.    We     conclude   that   Aslam    has   not

conclusively established ineffective assistance of counsel on this

basis.    Again, there is no indication in the record on appeal that

there was an obvious error in the value of loss calculation.

Further, it is not evident that Aslam was prejudiced by the alleged

ineffective assistance related to sentencing.             Aslam received a

downward departure based upon over-represented criminal history.


                                    - 3 -
He also received a downward departure from the Guidelines range

established in the presentence report based upon the court’s

finding   that   he   would   likely    spend    time     in   post-sentence

administrative   detention    pending    his    removal   from    the   United

States.

          Finally, at the Rule 11 hearing, Aslam agreed that he was

satisfied with the services of counsel, and his statement, made

under oath, is presumptively accepted as true.            See Blackledge v.

Allison, 431 U.S. 63, 74 (1977); Crawford v. United States, 519

F.2d 347, 349 (4th Cir. 1975), overruled on other grounds by United

States v. Whitley, 759 F.2d 327 (4th Cir. 1985).                 We therefore

decline to consider Aslam’s allegations of ineffective assistance

of counsel, as he may raise them in a 28 U.S.C. § 2255 motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                 - 4 -